Case 1:20-cv-02389-DDD-NRN Document 47 Filed 12/17/20 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-2389-DDD-NRN

  ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives Sheneen
  McClain and Lawayne Mosley;
  SHENEEN MCCLAIN, individually;
  LAWAYNE MOSLEY, individually;

         Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, a municipality;
  OFFICER NATHAN WOODYARD, in his individual and official capacity;
  OFFICER RANDY ROEDEMA, in his individual and official capacity;
  OFFICER JASON ROSENBLATT, in his individual and official capacity;
  OFFICER MATTHEW GREEN, in his individual and official capacity;
  SERGEANT DALE LEONARD, in his individual and official capacity;
  OFFICER ALICIA WARD, in her individual and official capacity;
  OFFICER KYLE DITTRICH, in his individual and official capacity;
  OFFICER ERICA MARRERO, in her individual and official capacity;
  OFFICER JAMES ROOT, in his individual and official capacity;
  OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity;
  OFFICER DARREN DUNSON, in his individual and official capacity;
  SERGEANT RACHEL NUNEZ, in her individual and official capacity;
  LIEUTENANT PETER CICHUNIEC, in his individual and official capacity;
  PARAMEDIC JEREMY COOPER, in his individual and official capacity;
  DR. ERIC HILL, in his individual capacity.

        Defendants.
  ______________________________________________________________________________

         UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
     DEFENDANTS’ MOTIONS TO DISMISS BY FILING AMENDED COMPLAINT
  ______________________________________________________________________________

         Plaintiffs, by and through their undersigned counsel of record, Mari Newman, Michael P.

  Fairhurst, and Liana Orshan of KILLMER, LANE & NEWMAN, LLP, hereby move for an extension

  of time to respond to all Defendants’ Motions to Dismiss by filing an amended complaint, and

  state as follows:
Case 1:20-cv-02389-DDD-NRN Document 47 Filed 12/17/20 USDC Colorado Page 2 of 4




          1.     On November 30, 2020, Defendants City of Aurora and all Individual Defendants

  in their official capacities filed a Motion to Dismiss [Doc. 37], Defendants Cichuniec and Cooper

  filed a Motion to Dismiss [Doc. 38], Defendants Woodyard, Roedema and Rosenblatt filed a

  Motion to Dismiss [Doc. 39], Defendants Green Leonard and Ward filed a Motion to Dismiss

  [Doc. 40], and Defendants Dittrich, Marrero, Root, Mullins-Orcutt, Dunson and Nunez filed a

  Motion to Dismiss [Doc. 41].

          2.     Plaintiffs’ responses to these five motions to dismiss are due on or before

  December 21, 2020.

          3.     Further, counsel for Defendant Hill has indicated that he plans to file a motion to

  dismiss.

          4.     As allowed by Federal Rules of Civil Procedure, Plaintiffs’ counsel intend to file

  an amended complaint as a matter of course pursuant to Fed.R.Civ.P. 15(a)(1)(B).

          5.      On October 9, 2020, Plaintiffs served Defendant City of Aurora with their first

  set of written discovery. Defendants have requested and received an extension of time to respond

  to those requests up to and including December 24, 2020. Discovery requests to the remaining

  Defendants will be served today.

          6.     Given the upcoming holidays, and in order to evaluate the forthcoming

  documents, including internal affairs files, personnel files, use of force files, and other relevant

  documents requested, Plaintiffs are requesting an extension of time, up to and including January

  20, 2020 within which to file their amended Complaint.

          7.     By operation of the rules, Defendants’ responsive pleadings would be due 14 days

  thereafter.
Case 1:20-cv-02389-DDD-NRN Document 47 Filed 12/17/20 USDC Colorado Page 3 of 4




         8.     Pursuant to D.C.Colo.LCiv.R 7.1, Counsel for Plaintiffs, Mari Newman certifies

  that she conferred with counsel for all Defendants via email on December 15-17, 2020, and

  Defendants do not oppose the relief sought herein.

         9.     Further, counsel for Plaintiffs counsel certify that a copy of this motion will be

  served on their clients pursuant to D.C.Colo.LCiv.R 6.1.

         WHEREFORE Plaintiffs respectfully request that this motion for extension of time be

  granted, providing up to and including January 20, 2021 to respond to all Defendants Motions to

  Dismiss by filing an amended Complaint.

         DATED this 17th day of December 2020.

                                               Killmer, Lane & Newman, LLP

                                               s/ Mari Newman
                                               __________________________
                                               Mari Newman
                                               Michael Fairhurst
                                               Liana Gerstle Orshan
                                               1543 Champa Street, Suite 400
                                               Denver, Colorado 80202
                                               Phone: (303) 571-1000
                                               mnewman@kln-law.com
                                               mfairhurst@kln-law.com
                                               lorshan@kln-law.com

                                               Attorneys for Plaintiffs

                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 17, 2020, I electronically filed the foregoing with the
  Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
  following:

  Peter Morales
  Isabelle Evans
  Aurora City Attorney’s Office
  15151 E. Alameda Parkway, Suite 5300
  Aurora, CO 80012
  pmorales@auroragov.org
Case 1:20-cv-02389-DDD-NRN Document 47 Filed 12/17/20 USDC Colorado Page 4 of 4




  ievans@auroragov.org

  Counsel for Defendant City of Aurora, and Defendants Woodyard, Roedema, Rosenblatt, Green,
  Leonard, Ward, Dittrich, Marrero, Root, Mullins-Orcutt, Dunson, Nunez, Cichuniec, Cooper, in
  their official capacities

  Jonathan M. Abramson
  Yulia Nikolaevskaya
  Kissinger & Fellman, P.C.
  3773 Cherry Creek N. Dr., #900
  Denver, CO 80209
  jonathan@kandf.com
  julie@kandf.com

  Attorney for Defendants Dittrich, Dunson, Green, Leonard, Marrero, Mullins-Orcutt, Nunez,
  Roedema, Root, Rosenblatt, Ward, and Woodyard in their individual capacities

  Stephen J. Hensen
  Partner
  Hensen | DuWaldt
  1001 Bannock St., Suite 39
  Denver, CO 80204
  steve@hendulaw.com

  Attorney for Dr. Eric Hill

  Michael Lowe
  David Goddard
  Bruno, Colin & Lowe, P.C.
  1999 Broadway, Suite 4300
  Denver, Colorado 80202
  MLowe@brunolawyers.com
  dgoddard@brunolawyers.com

  Attorneys for Defendants Cichuniec and Cooper in their individual capacities

                                             KILLMER, LANE & NEWMAN, LLP

                                             s/ Jesse Askeland
                                             ___________________________
                                             Jesse Askeland
